DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Abe et al. (US Publication 2010/0085682).
	In re claim 1, Woo discloses a ceramic electronic component comprising: 
a multilayer chip (100 – Figure 1, ¶29) having a substantially rectangular parallelepiped shape (Figure 1) and including a multilayer structure (¶7), the multilayer structure including dielectric layers and internal electrode layers that are alternately stacked (¶7), the dielectric layers being mainly composed of ceramic (¶7), and to two edge faces of the multilayer structure facing each other (left and right faces of 110 – Figure 1, ¶7); and 

Woo does not explicitly disclose the internal electrode layers being alternately exposed to two edge faces of the multilayer structure facing each other and cover layers disposed on a top face and a bottom face in a stack direction of the multilayer structure
Abe discloses internal electrode layers (3a, 3b – Figure 2, ¶50) being alternately exposed to two edge faces (31, 32 – Figure 2, ¶49) of the multilayer structure facing each other and cover layers (topmost and bottommost 2 – Figure 2, Figure 4) disposed on a top face and a bottom face in a stack direction of the multilayer structure (Figure 2, Figure 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitive structure as described by Abe to provide for an electronic component that is resistant to external environmental factors.
	In re claim 2, Woo in view of Abe discloses the ceramic electronic component according to claim 1, as explained above. Woo further discloses wherein each external electrode (left and right 120 – Figure 1) has the recessed portion on at least one of the two side faces facing each other in a direction perpendicular to the mounting surface (See Figure 9) and no recessed portion on the remaining two side faces (Figure 1, Figure 9).

	Abe discloses the mounting surface is perpendicular to the stack direction (Figure 1, Figure 2, Figure 4).
	The combination of Woo and Abe discloses each external electrode has the recessed portion on at least one of the two side faces facing each other in the stack direction and has no recessed portion on the remaining two side faces.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lamination structure as described by Abe to provide for a multilayer ceramic capacitor having desired ESL characteristics. 
In re claim 5, Woo in view of Abe discloses the ceramic electronic component according to claim 1, as explained above. Woo further discloses a face on which the recessed portion (1222 – Figure 1) is formed is to be a mounting surface to a circuit board (12 – Figure 9, ¶71).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Abe et al. (US Publication 2010/0085682) and in further view of Ritter et al. (US Publication 2008/0310076).
	In re claim 3, Woo in view of Abe discloses the ceramic electronic component according to claim 1, as explained above. Woo further discloses wherein each external electrode (left and right 120 – Figure 1) has the recessed portion on at least one of the two side faces facing each other in a direction perpendicular to the mounting surface (See Figure 9) and no recessed portion on the remaining two side faces (Figure 1, Figure 9).

 	Ritter discloses the mounting surface (top surface of 160 – Figure 1b, ¶53) is parallel to the stacking direction of internal electrodes (142, 144 – Figure 1b, ¶53)in a multilayer capacitor (140 – Figure 1b,  ¶53).
	The combination of Woo and Ritter discloses each external electrode has the recessed portion on at least one of the remaining two side faces and has no recessed portion on the two side faces facing each other in the stack direction.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode stacking structure as described by Ritter to achieve a device having desired ESL characteristics.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Abe et al. (US Publication 2010/0085682) and in further view of Tahara et al. (US Publication 2017/0154731).
In re claim 6, Woo in view of Abe discloses the ceramic electronic component according to claim 1, as explained above. Woo further discloses the recessed portion (1222 – Figure 1, Figure 9) is formed on the mounting surface of the capacitor element (100 – Figure 9).
Woo does not disclose: a covering portion covering five faces excluding a face on which the recessed portion is formed among six faces of the ceramic electronic component.
Tahara discloses a covering portion (20 – Figure 1, Figure 5, ¶65) covering five faces excluding a mounting face (M2 – Figure 5, ¶73) among six faces of the ceramic electronic component (Figure 1, Figure 5, Figure 6).

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the covering portion of Tahara to reduce the mount space of the electronic component in addition to protecting the device. 


4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Lee et al. (US Publication 2014/0311783) and in further view of Shim et al. (US Publication 2015/0041194).
In re claim 7, Woo discloses a manufacturing method of a ceramic electronic component (100 _ Figure 1) comprising: 
alternately stacking ceramic dielectric layers and internal electrode layers so that the internal electrode layers form a ceramic multilayer structure having a substantially rectangular parallelepiped shape (¶7, Figure 1); 
forming external electrodes (left and right 120 – Figure 1) on the two edge faces of the ceramic multilayer structure that extends to four side faces of the ceramic multilayer structure (Figure 1);
forming a recessed portion (1222 – Figure 1, Figure 9) in the external electrodes (left and right 120 – Figure 1, Figure 9) on at least one of two side faces facing each other in a direction perpendicular to the mounting surface (Figure 1, Figure 9), and forming no recessed portion in the external electrode on remaining two side faces facing each other in a direction parallel to the mounting surface (Figure 1, Figure 9).
Woo does not disclose dielectric green sheets for ceramic dielectric layers and conductive pastes for internal electrode layers so that the internal electrode layers, disposing a 
forming a recessed portion in the metal paste on at least one of two side faces facing each other in a first direction perpendicular to a second direction and a third direction, and forming no recessed portion in the metal paste on remaining two side faces facing each other in the second direction, the second direction being a stack direction of the ceramic multilayer structure, the third direction being a facing direction of the two edge faces; and 
firing the metal paste and the ceramic multilayer structure simultaneously.
Lee discloses dielectric green sheets for ceramic dielectric layers and conductive pastes for internal electrode layers so that the internal electrode layers (¶106-108) are stacked in a direction that is perpendicular to the mounting surface (Figure 3) and are alternately exposed to 30Docket No.: 0855.1048 two edge faces facing each other (Figure 3), disposing a cover sheet  on an uppermost layer and another cover sheet on a lowermost layer (c, c’ – Figure 4, ¶37), forming the external electrodes (31, 32 – Figure 3, ¶46) by applying a metal paste on each of the two edge faces of the ceramic multilayer structure in a manner such that the metal paste extends to four side faces of the ceramic multilayer structure (¶50, Figure 3); and
firing the metal paste and the ceramic multilayer structure simultaneously (¶50).
The combination of Woo and Lee discloses forming a recessed portion in the external on at least one of two side faces facing each other in a first direction perpendicular to a second direction and a third direction, and forming no recessed portion in the metal paste on remaining two side faces facing each other in the second direction, the second direction being a stack direction of the ceramic multilayer structure, the third direction being a facing direction of the two edge faces.

Shim discloses forming a recessed portion in the metal paste on at least one of two side faces (¶16, ¶44, ¶71-73).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the paste forming process to effectively form the external electrodes of the electronic component. 

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Lee et al. (US Publication 2014/0311783) and in further view of Shim et al. (US Publication 2015/0041194) and in further view of Jeong et al. (US Publication 2011/0141655).
	In re claim 8, Woo in view of Lee and further in view of Shim discloses the manufacturing method according to claim 7, as explained above. Woo does not disclose a density of the cover sheet and a density of the another cover sheet are less than a density of the dielectric green sheet.
	Jeong discloses the density of the cover sheets is less than that of the capacitive region (¶56).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the density properties of the cover and active regions as described by Jeong to reduce the stress difference caused in thermal expansion of internal electrodes.  



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Abe et al. (US Publication 2010/0085682) and in further view of Shim et al. (US Publication 2015/0041194).
In re claim 9, Woo discloses a manufacturing method of a ceramic electronic component (100 _ Figure 1) comprising: 
alternately stacking ceramic dielectric layers and internal electrode layers so that the internal electrode layers form a ceramic multilayer structure having a substantially rectangular parallelepiped shape (¶7, Figure 1); 
forming external electrodes (left and right 120 – Figure 1) on the two edge faces of the ceramic multilayer structure that extends to four side faces of the ceramic multilayer structure (Figure 1);
forming a recessed portion (1222 – Figure 1, Figure 9) in the external electrodes (left and right 120 – Figure 1, Figure 9) on at least one of two side faces facing each other in a direction perpendicular to the mounting surface (Figure 1, Figure 9), and forming no recessed portion in the external electrode on remaining two side faces facing each other in a direction parallel to the mounting surface (Figure 1, Figure 9).
Woo does not disclose alternately stacking dielectric green sheets for ceramic dielectric layers and conductive pastes for internal electrode layers to form a multilayer structure; 
disposing cover sheets respectively on a top face and a bottom face in a stack direction of the multilayer structure; 
forming two edge faces to which the internal electrode layers are alternately exposed and two side faces to which the internal electrode layers are all exposed by cutting the multilayer 31Docket No.: 0855.1048structure; 
disposing a side margin sheet on each of the two side faces to which all the internal electrode layers are exposed to form a ceramic multilayer structure having a substantially 
applying a metal paste on each of the two edge faces of the ceramic multilayer structure in a manner such that the metal past extends to four side faces of the ceramic multilayer structure.
Abe discloses alternately stacking dielectric green sheets for ceramic dielectric layers and conductive pastes for internal electrode layers to form a multilayer structure (¶24, ¶18, ¶70-71); 
disposing cover sheets respectively on a top face and a bottom face (topmost and bottommost 2 – Figure 4, ¶53) in a stack direction of the multilayer structure (Figure 4); 
forming two edge faces to which the internal electrode layers are alternately exposed (33c – Figure 9, ¶78) and two side faces to which the internal electrode layers are all exposed (33c -Figure 9) by cutting the multilayer 31Docket No.: 0855.1048structure (¶18, ¶22, ¶31); 
disposing a side margin sheet on each of the two side faces to which all the internal electrode layers are exposed to form a ceramic multilayer structure having a substantially rectangular parallelepiped shape (¶19), the conductive pastes for internal electrode layers being alternately exposed to two edge faces facing each other of the ceramic multilayer structure (See Figure 2, Figure 3, Figure 9); 
applying a metal paste on each of the two edge faces of the ceramic multilayer structure in a manner such that the metal past extends to four side faces of the ceramic multilayer structure (¶82, Figure 1, Figure 2); 
and firing the metal paste and the ceramic multilayer structure simultaneously (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the manufacturing process as described by Abe to provide for side protective portions that shield the electronic component from adverse environmental conditions.

The combination of Woo and Shim discloses forming a recessed portion in the metal paste on at least one of two side faces facing each other in the stack direction and forming no recessed portion in the metal paste on side faces other than the two side faces facing each other in the stack direction among the four side faces
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the paste forming process to effectively form the external electrodes of the electronic component. 

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Publication 2018/0332715) in view of Abe et al. (US Publication 2010/0085682) and in further view of Shim et al. (US Publication 2015/0041194) and in further view of Jeong et al. (US Publication 2011/0141655).
	In re claim 10, Woo in view of Abe and further in view of Shim discloses the manufacturing method according to claim 9, as explained above. Woo does not disclose a density of the cover sheet and a density of the another cover sheet are less than a density of the dielectric green sheet.
	Jeong discloses the density of the cover sheets is less than that of the capacitive region (¶56).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the density properties of the cover and active regions as described by Jeong to reduce the stress difference caused in thermal expansion of internal electrodes.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a straight line connecting a point farthest from the side face of the multilayer chip on which the external electrode has a recess in an outer edge of the recess and a point closest to the side face of the multilayer chip on which the external electrode has a recess in the outer edge of the recess. A ratio of the distance between the center of the line to a point at which the recess is deepest to a distance between the center of the line to the side face of the multilayer chip having the recess portion is from 0.25 to 0.75.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US Publication 2012/0018204)	Figure 1, Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848